SHAFTER, J.
The appeal is from the judgment and from an order overruling the motion for a new trial.
The judgment was rendered January 13, 1864, and the notice of appeal was not filed until after the right of appeal had been lost by lapse of time.
As to the appeal from the order, it is not supported by a statement which we are at liberty to notice. The statement *226in the record contains no specification of grounds explaining the several points of objection set forth in a general .way in the notice of motion. We do not consider that this radical defect in the statement is cured by the assignments in the exceptions taken to the findings. The papers are not identical but distinct from each other; and each has its separate place and office in the course of the proceedings, whether at law or in equity. But in this case the special assignments in the exceptions to the findings are unavailable even in that connection. And if bad for the very purpose for which they were made, it would seem to furnish an additional reason why they should not be treated as good for another and distinct purpose to which they have no apparent relation.
Judgment and order affirmed.
We concur: Sawyer, J.; Sanderson, C. J.; Currey, J.
Mr. Justice Rhodes, being disqualified, did not sit in this cause.